McCay, Judge.
It is the settled rule that the indictment in a charge of perjury must show that the thing falsely sworn to was material to the issue on trial: 3 Greenleaf’s Evidence, 189. Under our statute, perhaps, it is sufficient if this appear from the words themselves, as set out, though there be no allegation that they were material: Code, section 4628-9. In this case were the whole of the words negatived — were it charged that all the words spoken were untrue — the words might be taken to be material (on their face) to the issue as described in the bill of indictment, for though they assert only one act, they would be material, with other acts, to make out the charge of living in fornication. But, singularly enough, the indictment does not negative the principal statement, and by selecting the others and negativing them, the inference is open that the principal statement is true. It may have been material to show that the woman charged did go to that particular field that day and meet the man she is charged to have been living with in a state of fornication, but it is not apparent, by the words themselves, that they were material. Whilst we are no friends of technical rules, there are yet limits, especially in criminal cases, beyond which it is not safe to go, and we think it must alwajrs be alleged that the words sworn were material, or they must, in the nature of them, show their own materiality. That is one of the statutory ingredients of the crime, and it can no more be dispensed with than the allegation that the words were false.
Judgment reversed.